department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date conex-137691-13 uil the honorable barbara boxer united_states senate washington dc dear senator boxer i am responding to your letter dated date to acting commissioner daniel werfel you asked whether a homeowner would have taxable cancellation_of_indebtedness_income on a lender approved short_sale that qualifies under section 580e of the california code of civil procedure ccp a short_sale involves a sale of property for less than the outstanding mortgage loan balance when an owner of property enters into a short_sale the lender may hold the owner personally liable for the difference between the loan balance and the sales_price this is the nature of a recourse obligation if the lender forgives the personal liability the owner generally must include the forgiven amount of the loan in income unless an exception applies sec_61 of the internal_revenue_code the code congress has provided an exception that allows homeowners who have cancellation_of_indebtedness_income on the sale of their principal_residence to exclude the cancelled debt from income if it is qualified_principal_residence_indebtedness however this exception will expire at the end of sec_108 and sec_108 of the code on the other hand if a property owner cannot be held personally liable for the difference between the loan balance and the sales_price we would consider the obligation a nonrecourse obligation in this situation the owner would not treat the cancelled debt as income instead the owner must report the entire amount of the nonrecourse debt as an amount_realized on the sale of the property if the owner realizes a gain on the sale of the property the owner generally must include the gain in gross_income sec_61 of the code however if the property was the owner’s principal_residence the owner may qualify to exclude all or part of the gain from income sec_121 of the code conex-137691-13 in california enacted an anti-deficiency provision under section 580e of the ccp which generally prohibits a lender who holds a deed_of_trust on a homeowner's principal_residence from either claiming a deficiency or obtaining a deficiency judgment from the homeowner after agreeing to a short_sale the statute effectively limits the homeowner’s liability to the amount the lender received on the sale of the principal_residence and the homeowner is not personally liable for the deficiency balance the difference between the loan balance and the sales_price we believe that a homeowner’s obligation under the anti-deficiency provision of section 580e of the ccp would be a nonrecourse obligation to the extent that for federal_income_tax purposes the homeowner will not have cancellation_of_indebtedness_income instead the homeowner must include the full amount of the nonrecourse indebtedness in amount_realized we do not express an opinion on whether an indebtedness described in section 580e of the ccp is treated as nonrecourse debt for other federal_income_tax purposes section 580e has certain exceptions to its anti-deficiency provisions also federal_law may override california’s anti-deficiency provisions in certain circumstances if any state or federal_law would have the effect of nullifying an obligation’s nonrecourse status we would generally consider the obligation a recourse obligation subject_to the application of the cancellation of indebtedness provisions of sec_61 of the code other states have enacted anti-deficiency statutes however this information_letter is limited to the consequences under section 580e of the ccp i hope this information is helpful if you have any additional questions please call me or ------------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
